 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made as of July 17, 2020 (the
“Effective Date”), by and between Pareteum Corporation, a Delaware corporation
(the “Company”), and [__________] (the “Investor”).

 

WHEREAS, the Investor holds the number of shares of 8% Series C Redeemable
Preferred Stock set forth in Schedule A attached hereto (the “Existing
Securities”), including 37 shares of such class purchased on or about the date
hereof;

 

WHEREAS, the Company and the Investor agree that certain of the Existing
Securities would have otherwise been entitled to a 12.5% redemption premium,
whereas certain other Existing Securities are not entitled to such premium, in
each case, as indicated in Schedule A attached hereto; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Investor, and the Investor desires to
exchange with the Company, the Existing Securities for shares of the Company’s
common stock, par value $0.00001 per share (“Common Stock” or the “Exchange
Securities”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.             Definitions. Capitalized terms not otherwise defined herein shall
have the following meanings:

 

(a)“Commission” means the U.S. Securities and Exchange Commission.

 

(b)“Conversion Price” means the lower of:

 

(i)$0.58; and

 

(ii)the greater of (x) the average Daily VWAP per share of Common Stock
occurring during the five (5) consecutive Trading Days ending on, and including,
the Trading Day immediately before the Closing Date and (y) $0.40;

 

in each case, as adjusted ratably for any combinations or divisions (including
any reverse split) of the Common Stock effected after date hereof and prior to
the Exchange (as defined below).

 

(c)“Daily VWAP” means, for any Trading Day, the per share volume-weighted
average price of the Common Stock as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “TEUM <EQUITY> VAP” (or, if such page is not available,
its equivalent successor page) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such Trading Day (or, if such volume-weighted average price is unavailable,
the market value of one share of Common Stock on such Trading Day, determined,
using a volume-weighted average price method, by a nationally recognized
independent investment banking firm selected by the Company). The Daily VWAP
will be determined without regard to after-hours trading or any other trading
outside of the regular trading session.

 

(d)“Freely Tradeable” means that (A) the Exchange Securities would be eligible
to be offered, sold or otherwise transferred by the Investor pursuant to Rule
144, without any requirements as to volume, manner of sale, availability of
current public information (whether or not then satisfied) or notice under the
Securities Act and without any requirement for registration under any state
securities or “blue sky” laws; or (B) the resale of the Exchange Securities
shall have been registered under the Securities Act pursuant to a registration
statement on Form S-1 or Form S-3 (or any successor form thereto) that has been
declared effective by the Commission and with respect to which no stop order
preventing or suspending the effectiveness of such registration statement or
suspending or preventing the use of the prospectus contained therein has been
issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, threatened by the Commission.

 



  

 

 

(e)“NASDAQ Approval Date” means the date that the review by the NASDAQ Stock
Exchange of the Company’s Listing of Additional Shares Notification is complete.

 

(f)“Stockholder Approval Date” means the date that the stockholder approval
contemplated by Nasdaq Listing Standard Rule 5635(d) with respect to the
issuance of the Exchange Securities in excess of the limitations imposed by such
rule; provided, however, that stockholder approval will be deemed to be obtained
if, due to any amendment or binding change in the interpretation of the
applicable listing standards of The Nasdaq Capital Market, such stockholder
approval is no longer required for the Company to issue all Exchange Securities
without limitation pursuant to this Agreement.

 

(g)“Trading Day” means a day on which trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded. If the Common Stock is not so listed or
traded, then “Trading Day” means a business day.

 

2.             Exchange.

 

(a)            On the Closing Date (as defined below), upon the tender of the
Investor’s Existing Securities, the Company shall cause the number of Exchange
Securities determined in accordance with Section 2(c) hereunder to be issued to
the Investor.

 

(b)           Subject to the conditions set forth herein, the exchange of the
Existing Securities for the Exchange Securities (the “Closing”) shall take place
by electronic exchange of executed documents. The Closing shall take place:

 

(i)                 on the first business day following the satisfaction or
waiver of each closing condition set forth in Section 3 if all such conditions
are all satisfied or waived prior to December 31, 2020; or

 

(ii)                on the first business day following (x) the satisfaction or
waiver of each closing condition set forth in Section 3 and (y) the average
Daily VWAP per share of Common Stock is at least $0.58 for five (5) consecutive
Trading Days, if all such conditions are all satisfied or waived on or after
December 31, 2020;

 

or in any case, at such other time and place as the Company and the Investor
mutually agree (such date, the “Closing Date”).

 

(c)           At the Closing, the following transactions shall occur (such
transaction an “Exchange”):

 

(i)                  On the Closing Date, in exchange for the Existing
Securities, the Company shall deliver Exchange Securities to the Investor or its
designee in accordance with the Investor’s delivery instructions set forth on
the Investor signature page hereto. The number of Exchange Securities to be
issued in the Exchange shall be determined in accordance with the following
formula:

 

No. of Shares of Common Stock to be Issued =   W + X + Y     Z  

 



2

 

 

Where:

 

“W” is the Stated Value of the Existing Securities subject to the Exchange;

 

“X” is the value of any accrued dividends on the Existing Securities, which, in
accordance with the Certificate of Designations

for the Existing Securities, accrue on a daily basis in arrears at the rate of
8% per annum on the Stated Value (as defined in such Certificate of
Designations) of the Existing Securities;

 

“Y” is the amount of the “Redemption Premium,” if any, on such shares of
Existing Securities reflected on Schedule A subject to the Exchange; and

 

“Z” is the Conversion Price.

 

Upon receipt of the Exchange Securities in accordance with this Section 2(c),
all of the Investor’s rights under the exchanged Existing Securities shall be
extinguished.

 

(ii)                On the Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the Exchange
Securities, and the Existing Securities shall be deemed for all corporate
purposes to have been cancelled, irrespective of the date such Exchange
Securities are delivered to the Investor in accordance herewith. Until the
Existing Securities have been delivered to the Company, the Investor shall bear
the risk that they are acquired by a bona fide purchaser with no notice of the
Investor’s and the Company’s claims.

 

(iii)              The Company and the Investor shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchanges, including, at the request of the Company or its
transfer agent, executed stock powers in customary form.

 

(d)           Stock Exchange Limitation. Notwithstanding anything to the
contrary in this Agreement, until the Stockholder Approval Date has occurred, in
no event will the number of shares of Common Stock issuable, together with any
shares of Common Stock issuable upon exchange of any other 8% Series C
Redeemable Preferred Stock, exceed 27,764,100 shares in the aggregate.

 

3.             Closing Conditions.

 

(a)            Conditions to Investor’s Obligations. The obligation of the
Investor to consummate the Exchange is subject to the fulfillment, to the
Investor’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(i)                 NASDAQ Approval. The NASDAQ Approval Date shall have
occurred.

 

(ii)                Freely Tradeable Shares. The Exchange Securities shall upon
issuance be Freely Tradeable.

 

(iii)               Stockholder Approval. If the Company has determined that
stockholder approval is required under the rules of the NASDAQ Stock Market,
then the Stockholder Approval Date shall have occurred.

 

(iv)               Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Effective Date
and Closing Date as if made on and as of such date.

 

(v)                 No Actions. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 



3

 

 

(vi)               Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be reasonably satisfactory in substance and form to
the Investor, and the Investor shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

 

(vii)              Consents. The Company shall have obtained all required
consents, as set forth on Schedule 3(e)).

 

(b)           Conditions to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(i)                 NASDAQ Approval. The NASDAQ Approval Date shall have
occurred.

 

(ii)                Stockholder Approval. If the Company has determined that
stockholder approval is required under the rules of the NASDAQ Stock Market,
then the Stockholder Approval Date shall have occurred.

 

(iii)               Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Effective Date
and Closing Date as if made on and as of such date.

 

(iv)               No Actions. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(v)            Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Company and the Company shall have received all such counterpart originals or
certified or other copies of such documents as the Company may reasonably
request.

 

(vi)           Consents. The Company shall have obtained all required consents,
as set forth on Schedule 3(e).

 

(vii)          Board Approval. The issuance of the Exchange Securities shall
have been approved by the Board of Directors of the Company.

 

4.             Waiver of Redemption Right. If the Closing Date has not occurred
by December 31, 2020, then the Investor is hereby waiving and surrendering, for
good and valuable consideration the receipt of which is hereby acknowledged, its
right to cause the Company to redeem any Existing Securities it holds as of such
date under the terms and provisions of the Certificate of Designations for the
Existing Securities, as the same may be amended from time to time, until
December 24, 2021.

 

5.             Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that:

 

(a)            Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.

 

(b)           Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of the Company hereunder, and the
authorization (or reservation for issuance of) the Exchange Securities, the
Exchanges, and the issuance of the Exchange Securities have been taken on or
prior to the date hereof.

 



4

 

 

(c)            Valid Issuance of the Securities. The Common Stock when issued
and delivered in accordance with the terms of this Agreement will be duly and
validly issued, fully paid and non-assessable.

 

(d)           Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Exchange Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.

 

(e)            Consents; Waivers. Other than as set forth on Schedule 3.(e), no
consent, waiver, approval or authority of any nature, or other formal action, by
any Person, not already obtained, is required in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions provided for herein and therein.

 

(f)            Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s-length Investor with respect to this Agreement and the other
documents entered into in connection herewith (collectively, the “Transaction
Documents”). The Company further acknowledges that the Investor is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by the Investor or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s acceptance of the Exchange Securities. The Company further represents
to the Investor that the Company’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Company and
its representatives.

 

(g)            Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and each Transaction Document to which the Company is a party and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder.

 

(h)           Bring-Down of Representations and Warranties. Except as set forth
in the disclosure schedules hereto, all legal and factual representations and
warranties made by the Company to the Investor in any prior agreements pursuant
to which the Exchange Securities were originally issued are accurate and
complete in all material respects as of the date hereof, unless as of a specific
date therein in which case they shall be accurate as of such date (or, to the
extent representations or warranties are qualified by materiality or Material
Adverse Effect (as defined in such agreements), in all respects).

 

(i)             No Commission Paid. Neither the Company nor any of its
Affiliates nor any person acting on behalf of or for the benefit of any of the
foregoing, has paid or given, or agreed to pay or give, directly or indirectly,
any commission or other remuneration (within the meaning of Section 3(a)(9) of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder) for soliciting the Exchange.

 



5

 

 

6.             Representations and Warranties of the Investor. The Investor
hereby represents, warrants and covenants that:

 

(a)            Authorization. The Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

(b)           Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act. The Investor can bear the economic risk of its
investment in the Exchange Securities, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Exchange Securities.

 

(c)            Reliance on Exemptions. The Investor understands that the
Exchange Securities are being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Exchange Securities.

 

(d)           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and issuance of the Exchange
Securities which have been requested by the Investor. The Investor has had the
opportunity to review the Company's filings with the Securities and Exchange
Commission. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend or affect the Investor’s right
to rely on the Company’s representations and warranties contained herein. The
Investor understands that its investment in the Exchange Securities involves a
high degree of risk. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Exchange Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the Exchange
Securities and the transactions contemplated by this Agreement. The Investor has
reviewed the schedules attached hereto.

 

(e)            No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchange
Securities or the fairness or suitability of the investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Exchange Securities.

 

(f)            Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 



6

 

 

(g)           Bring-Down of Representations and Warranties. All legal and
factual representations and warranties made by the Investor to the Company in
any prior agreements pursuant to which the Exchange Securities were originally
issued are accurate and complete in all material respects as of the date hereof,
unless as of a specific date therein in which case they shall be accurate as of
such date (or, to the extent representations or warranties are qualified by
materiality or Material Adverse Effect (as defined in such agreements), in all
respects).

 

(h)           Restricted Securities. The Investor understands that: (i) the
issuance, sale and resale of the Exchange Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Investor, in form and
substance reasonably acceptable to the Company, to the effect that such Exchange
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Exchange Securities are
being sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); and (ii) any sale of the Exchange Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Exchange
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the Commission promulgated
thereunder.

 

(i)             Legend. The Investor understands that the Exchange Securities
shall be issued pursuant to an exemption from registration or qualification
under the Securities Act and applicable state securities laws, and except as set
forth below, the Exchange Securities shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE INVESTOR
(IF REQUESTED BY THE COMPANY), IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

(j)             Removal of Legends. Certificates evidencing the Exchange
Securities shall not be required to contain the legend set forth in
Section 6.(i) above or any other legend (i) while a registration statement
covering the resale of such Exchange Securities is effective under the
Securities Act, (ii) following any sale of such Exchange Securities pursuant to
Rule 144 (as defined herein) (assuming the transferor is not an affiliate of the
Company), (iii) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Investor provides the Company with an
opinion of counsel to the Investor, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Exchange Securities may be
made without registration under the applicable requirements of the Securities
Act or (iv) if such legend is not required under applicable requirements of the
Securities Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the Commission). If a legend is not
required pursuant to the foregoing, the Company shall no later than three (3)
business days following the delivery by the Investor to the Company or the
transfer agent (with notice to the Company) of a legended certificate
representing such Exchange Securities (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer, if applicable), together with any other deliveries from the
Investor as may be required above in this Section 6(j), as directed by the
Investor, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Common Stock to which the Investor shall be
entitled to the Investor’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to the Investor, a
certificate representing such Exchange Securities that is free from all
restrictive and other legends, registered in the name of the Investor or its
designee. The Company shall be responsible for any transfer agent fees or DTC
fees with respect to any issuance of Exchange Securities or the removal of any
legends with respect to any Exchange Securities in accordance herewith,
including, but not limited to, fees for the opinions of counsel rendered to the
transfer agent in connection with the removal of any legends.

 



7

 

 

7.             Additional Covenants.

 

(a)            Tacking. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Exchange Securities issued in exchange for the Existing Securities will
tack back to the original issue dates of each of the Existing Securities
pursuant to Rule 144 and the Company agrees not to take a position to the
contrary.

 

(b)           Blue Sky. The Company shall make all filings and reports relating
to the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

 

(c)            Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

8.             Miscellaneous.

 

(a)            Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors, and assigns, or
transferees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(b)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c)            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(d)            Notices.

 

Any notice or communication permitted or required hereunder shall be in writing
and shall be deemed sufficiently given if hand-delivered or sent (i) postage
prepaid by registered mail, return receipt requested, or (ii) by email, to the
respective parties as set forth below, or to such other address as either party
may notify the other in writing.

 



8

 

 

If to the Company, to: Pareteum Corporation   1185 Avenue of the Americas, 37th
Floor   New York, NY 10036   Attention:  Corporate Secretary     With a copy to,
which shall not constitute notice:

Stephen E. Older, Esq.

McGuireWoods LLP

1251 Avenue of the Americas, 20th Floor

New York, NY 10020

Email: solder@mcguirewoods.com

 

If to Investor, to the address set forth on the signature page of the Investor.

 

 

(e)           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon Investor
and the Company, provided that no such amendment shall be binding on a holder
that does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

(f)            Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

(g)           Entire Agreement. This Agreement represents the entire agreement
and understanding between the parties concerning the Exchange and the other
matters described herein and therein and supersede and replaces any and all
prior agreements and understandings solely with respect to the subject matter
hereof and thereof.

 

(h)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(i)             Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

(j)             No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(k)            Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive all Closings and
deliveries of the Exchange Securities.

 

(l)             Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(m)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES] 

 



9

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY         PARETEUM CORPORATION, INC.         By:
                       

 

  Name:         Title:

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR

 

[__________]

 

By:  

 

Name:  

 

Title:  

 

Address:            

 

[Signature Page to Exchange Agreement]

 



  

 

 

Schedule A

 

No. of
Preferred
C Shares  Stated
Value   Original
purchase
price   Annual
Dividend
(8%)   Redemption
Premium
(12.5%)                                                  
                                                                                
                                                              

 

Disclosure Schedule

 

  

 

 

Schedule 3(e)

 

Consent of The Nasdaq Stock Market LLC

 

Disclosure Schedule

 



  

 